FILED
                                                                       United States Court of Appeals
                      UNITED STATES COURT OF APPEALS                           Tenth Circuit

                             FOR THE TENTH CIRCUIT                          December 20, 2016
                         _________________________________
                                                                           Elisabeth A. Shumaker
                                                                               Clerk of Court
UNITED STATES OF AMERICA,

      Plaintiff - Appellee,

v.                                                           No. 16-1303
                                                   (D.C. No. 1:15-CR-00031-JLK-1)
SHAWN CHEEVER,                                                (D. Colo.)

      Defendant - Appellant.
                      _________________________________

                             ORDER AND JUDGMENT*
                         _________________________________

Before LUCERO, MATHESON, and BACHARACH, Circuit Judges.
                 _________________________________

       Shawn Cheever pled guilty to one count of possession of child pornography in

violation of 18 U.S.C. § 2252A(a)(5)(B). The presentence report recommended that

he be subject to the enhanced sentencing provision of § 2252A(b)(2) because he had

previously been convicted of an offense “relating to . . . possession . . . of child

pornography.” Id. Cheever had a prior Colorado state conviction for sexual

exploitation of a child in violation of Colo. Rev. Stat. § 18-6-403(b.5). He objected

to the enhancement, but the district court overruled his objection. Cheever was

       *
        After examining the briefs and appellate record, this panel has determined
unanimously to honor the parties’ request for a decision on the briefs without oral
argument. See Fed. R. App. P. 34(f); 10th Cir. R. 34.1(G). The case is therefore
submitted without oral argument. This order and judgment is not binding precedent,
except under the doctrines of law of the case, res judicata, and collateral estoppel. It
may be cited, however, for its persuasive value consistent with Fed. R. App. P. 32.1
and 10th Cir. R. 32.1.
sentenced to ten years’ imprisonment, the statutory minimum under § 2252A(b)(2).

He timely appealed.

      On appeal, Cheever concedes that his sole argument—that a Colorado

conviction for sexual exploitation of a child does not qualify as an offense relating to

possession of child pornography under § 2252A(b)(2)—is foreclosed by circuit

precedent. In United States v. Bennett, 823 F.3d 1316 (10th Cir. 2016), we held that

the defendant’s “prior Colorado misdemeanor conviction for sexual exploitation of a

child ‘relates to’ child pornography, and he is therefore eligible for the mandatory

minimum.” Id. at 1318. But see id. at 1327 (Hartz, J., concurring in part and

dissenting in part) (stating that because “the definition of child pornography in the

Colorado statute is broader than the definition of the term in the federal enhancement

statute . . . I would hold that the Colorado statute” does not qualify). “We are bound

by the precedent of prior panels absent en banc reconsideration or a superseding

contrary decision by the Supreme Court.” United States v. Killion, 7 F.3d 927, 930

(10th Cir. 1993) (italics omitted).

      Exercising jurisdiction under 28 U.S.C. § 1291, we AFFIRM.


                                            Entered for the Court


                                            Carlos F. Lucero
                                            Circuit Judge




                                           2